196 Md. 649 (1950)
75 A.2d 96
BELCH
v.
RAYMOND, SUPERINTENDENT
[H.C. No. 4, October Term, 1950.]
Court of Appeals of Maryland.
Decided July 18, 1950.
*650 Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for habeas corpus by an inmate of the Maryland State Reformatory for Males, made to Judge Frederick Lee Cobourn of the Third Judicial Circuit. Judge Cobourn denied the application, from which denial petitioner asks leave to appeal here.
Belch was sentenced June 11, 1946, to a term of eight years in the Maryland State Penitentiary. After serving three years, he was transferred to the Maryland State Reformatory for Males without a court order and against his will. He contends that the Reformatory is for those receiving indeterminate sentences and as he has no such sentence, he is denied equal rights and privileges with others there. He also makes the contention that the Reformatory is a place of confinement for male offenders from sixteen to twenty-five years and that he is forty-seven years old. In making these contentions, petitioner overlooks the provision in the statute, Article 27, Section 788, which authorizes the Board of Correction, whenever it deems it advisable, to transfer to the Reformatory, from other penal institutions, male offenders of any age. And also similar provisions in Section 788A of Article 27.
He also complains about being denied parole, as he claims that he has good conduct and working records. Parole is not a matter of right. Further complaints are that he has to submit to a reduction in pay with longer working hours, that he is denied rightfully earned industrial time for work, and that the conditions under which he is working are detrimental to his health and general welfare. All of these matters are under the control of the Board of Correction, and are not grounds for the issuance of a writ of habeas corpus. The petition will be denied.
Petition denied.